Citation Nr: 0739056	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from October 1996 until 
October 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.  

In a May 2004 statement, the veteran expressed disagreement 
with VA's decision not to pay for expenses incurred as a 
result of a visit to a private medical facility.  Since that 
claim is not before the Board, it will not be address in this 
decision.  If he desires to pursue this claim, he should do 
so with specificity at the RO.      


FINDING OF FACT

During the entire rating period on appeal, the veteran's 
cervical spine disability has been manifested by subjective 
complaints of constant pain, but productive of no more than 
moderate limitation of motion, with no neurological deficit.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

As here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
No. 05-2424 (Vet. App. Nov. 19, 2007).  

The veteran is currently assigned a 20 percent disability 
evaluation for a cervical spine disability.  His claim for an 
increased rating was filed in January 2004.  

Throughout the rating period on appeal, cervical disabilities 
are evaluated under the general rating formula for diseases 
and injuries of the spine.  In order to warrant a higher 
rating, the evidence must show any of the following:

*	favorable ankylosis of the cervical 
spine (30 percent);
*	forward flexion of the cervical 
spine 15 degrees or less (30 
percent);
*	separately rating associated 
objective neurological 
abnormalities under Note 1; or 
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months (40 percent).

An "incapacitating episode" is defined as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  

At a personal hearing in June 2006, the veteran testified 
that he experienced pain every day and that it was getting 
worse.  He reflected that it radiated into his shoulders and 
that it limited his movements.  He reported muscle spasms, 
pain down to his lower back, and indicated that he was on 
pain medication and muscle relaxants.  

A friend testified (and also provided a written statement) 
that the veteran had difficulty driving for long periods of 
time, heating pads and a new mattress did not offer any 
relief, and he could not move or left things because of back 
pain.  She reflected that he could not perform a lot of 
activities that she thought he should be able to do and that 
he was functionally limited by pain.  

The Board also notes that the veteran's niece submitted a 
statement regarding the intensity of the veteran's pain, that 
it was hard for him to focus, and that something needed to be 
done because it was hurting his family and friends.

After a review of the evidence, the Board finds that the 
evidence does not support a higher rating.  

First, ankylosis has not been shown.  For definitional 
purposes, ankylosis is a fixation of the joint.  The most 
recent VA examination dated in October 2005 reflects forward 
flexion of 30 degrees; extension back of 30 degrees; right 
and left lateral flexion of 40 degrees; and right and left 
rotation of 60 degrees.  While all range of motion findings 
were painful, the joint was not in a fixed position as 
evidenced by the ability of movement.  

This is consistent with a June 2004 VA examination in which 
the veteran was shown to had forward flexion of 45 degrees; 
an extension of 35 degrees; right and left lateral bending of 
45 degrees; right rotation of 75 degrees and left rotation of 
80 degrees.  As ankylosis (fixation of the joint) is not 
shown, there is no basis for a higher rating for "favorable 
ankylosis."

Similarly, forward flexion of the cervical spine is not 
shown to be 15 degrees or less.  As noted above, in an 
October 2005 VA examination, forward flexion was reported as 
30 degrees.  In a June 2004 VA examination, forward flexion 
was noted to be 45 degrees.  Outpatient treatment records do 
not show flexion limited to more than 15 degrees.  As 
forward flexion is greater than 30 degrees, a higher rating 
is not warranted.

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion of less 
than 15.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the veteran has reported competent evidence of pain, 
he has not established how that pain functionally limits him 
to a specific degree.  In addition, the October 2005 examiner 
noted pain at the ends of the ranges of motion.

Next, the evidence does not reflect neurological 
abnormalities.  In the October 2005 VA examination, the 
veteran specifically denied radicular-type symptoms, and 
there was no indication of weakness or numbness.  Physical 
examination revealed no weakness, no lack of endurance, no 
incoordination, and no fatigue.  There was no evidence of 
cervical spasm, postural abnormality, fixed deformity, or an 
abnormality of the musculature.  The upper extremities showed 
normal sensation, normal motor strength, and normal reflexes.  

This evidence is consistent with the June 2004 VA examination 
which showed no evidence of fasciculation or spasm, and a 
normal neurological examination of the upper extremities.  At 
that time, the examiner specifically concluded that there was 
no evidence of radiculopathy.  Outpatient treatment record do 
not reflect neurological impairment.  Therefore, there is no 
basis to separately service-connect neurological 
abnormalities of the cervical spine.

Further, the Board consider whether DC 5243 provides a basis 
for an increased rating for degenerative disc disease.  As 
indicated in the June 2004 VA examination, x-rays reflected 
that the veteran has disc space narrowing at the C5-6 level.  
Thus, DC 5243 is applicable.    

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

Here, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to DC 5243.  As noted above, 
the veteran testified that he had periods where he could not 
function about 3 to 4 times a month which lasted for a period 
of a weekend.  VA treatment records also reflect that in 2004 
and 2005, he experiences pain daily with recurrent worsening 
exacerbations that interfere with his daily living. VA 
treatment records dated September 2005 also reveal that he 
complained he had difficulty standing and walking because of 
the pain.  

While the records reflect that the veteran experiences pain 
daily and at times was unable to function, the objective 
evidence does not reflect that he had any period of bed rest 
prescribed by a physician or as treatment by a physician - 
the hallmarks of a higher rating under DC 5243.  As such, 
while the Board acknowledges the veteran's on-going 
complaints of pain, the evidence does not support a higher 
rating on the basis of incapacitating episodes.

As such, the evidence does not support a higher rating.  In 
so finding, the Board has appropriately considered additional 
functional impairment per 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The 
objective examination showed that the musculature of the neck 
was normal and there were no postural abnormalities.  Painful 
motion of the cervical spine was noted upon examination but, 
the evidence as a whole simply does not reveal a disability 
picture more nearly approximating the next-higher 30 percent 
evaluation under the general rating formula.  

The Board has considered the veteran's statements and sworn 
testimony asserting complaints of persistent neck pain that 
has worsened since the 20 percent rating was assigned.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

For the reasons mentioned above, testimony rendered at the 
hearing before the DRO and written lay statements received 
from the veteran's family and friends regarding his cervical 
spinal disability does not constitute competent medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  

In conclusion, throughout the entirety of the rating period 
on appeal, the currently-assigned 20 percent evaluation for 
degenerative disc disease of the cervical spine is 
appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
post service treatment and examination records.  The veteran 
submitted lay statements from acquaintances and his own 
statements in support of his claim, and was provided an 
opportunity to set forth his contentions during the hearing 
before a DRO at the RO in June 2006.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the cervical spine is denied.  


 
____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


